REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on December 27th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 9, 13-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed on December 27th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly the prior art rejections of the claims have been withdrawn. 

Regarding claims 1 and 21 the closest prior art is Yu Jing et al. (CN 105137592 A).
Regarding claim 1, Yu Jing teaches a light valve, comprising: 
	at least one fixation member fixed onto a substrate; and 
	at least one movable member capable of moving relative to the at least one fixation member to switch the light valve between a first state where the light valve is provided with a slit through which a light beam passes and a second state where the light valve prevents the light beam from passing therethrough,

	the at least one movable member comprises a first movable member and a second movable member, the first movable member and the second movable member being arranged opposite each other.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the first and second fixation members have a perforated hollowed-out structure, the first movable member and the second movable member being inserted into the hollowed-out structures of the first fixation member and the second fixation member respectively, and each of the first movable member and the second movable member being capable of moving along a horizontal axis of the corresponding hollowed-out structure, and in the first state, the slit is provided between the first movable member and the second movable member to enable the light beam to pass therethrough, and in the second state, the first movable member is in contact with the second movable member.

Regarding claim 21, Yu Jing teaches a display method for a display device that includes a first base substrate and a second base substrate arranged opposite to each other, thin film transistors (TFTs) and a plurality of light valves arranged on the first base substrate, and a plurality of color filter units arranged on the first base substrate or the second base substrate, wherein each of the plurality of color filter units corresponds to one or more light valves, and each of the light valves is capable of being switched between a first state and a second state under the control of the TFTs, and wherein each of the light valves includes a fixation member fixed onto the first base substrate, and a movable member capable of moving relative to the fixation member, the method comprising: for each of the light valves, applying an electrical signal to the fixation member and/or the movable member to enable the movable member to move relative to the fixation member, thereby to switch the light valve between the first state where the light valve is provided with a slit through which a light beam passes and the second state where the light valve prevents the light beam from passing therethrough, and in the first state.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 21 recited together in combination with the totality of particular features/limitations recited therein, including applying electrical signals having opposite polarities to the movable member and the fixation member, to enable the movable member to move in a direction close to the fixation member in such a manner that a sum of orthogonal projections of the movable member and the fixation member onto the first base substrate covers a portion of an orthogonal projection of a color filter unit corresponding to the light valve onto the first base substrate, and in the second state, applying electrical signals having an identical polarity to the movable member and the fixation member, to enable the movable member to move in a direction away from the fixation member in such a manner that a sum of orthogonal projections of the movable member and the fixation member onto the first base substrate covers the entire orthogonal projection of the color filter unit corresponding to the light valve onto the first base substrate.

Regarding claims 2, 9, 13-18, 20, and 22, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872